DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 is in compliance with the provisions of 37 C.F.R. 1.97. All references cited in this IDS have been fully considered.

Amendments
	An amended set of claims was received 03/02/2022.
Claims 1-6, 8-16, 18, and 20-21 are pending. Claim 21 has been added. Claims 7, 17, and 19 have been canceled. Applicant has amended claim 1 to recite the transitional phrase “comprising” rather than “consisting essentially of”, to recite a prebiotic, and to limit the probiotic microorganisms to specific strains. Claims 5 and 15 have been amended to recite “CFU/serving”. Claim 8 has been amended to recite “prebiotic” rather than “at least one excipient”, correct typographical errors, and address indefiniteness. Claim 9 has been amended to remove the limitation “extracts”. Claim 11 has been amended to require xylo-oligosaccharide. Accordingly, Claims 1-6, 8-16, 18, and 20-21 have been examined on their merits.

Specification
RE: Objections to the specification
	An amended specification was received on 03/02/2022.
thermophilus” as “thermophiles” in paragraphs [0007] and [0031]. The amended specification makes the appropriate correction, however not all instances of misspelling have been corrected. The specification was previously objected to for misspelling “arabinoxylan” in paragraph [0035] as “aranbinoxylan”. The amended specification remedies this issue. New objections are necessitated by the amended specification. Accordingly, the objection of record has been withdrawn and a new objection is set forth below.

New objections to the specification
The disclosure is objected to because of the following informalities: 
The microorganism Streptococcus thermophiles is misspelled as Streptococcus thermophilus in paragraph [0007]. While Applicant corrected the spelling of the abbreviated name of the microorganism, the recitation of the full name of the microorganism is still misspelled.
The amendments to paragraphs [0007] and [0031] removed the italicizing on all microorganisms within the paragraph. All taxonomic names for microorganisms should be appropriately italicized.
Appropriate correction is required.

Claim Objections
RE: Objections to the claims
	Claims 1, 8, and 11 were previously objected to for typographical errors. The amendments to the claims remedy these issues. Therefore, the objection of record has been withdrawn.



New objection to the claims
	
Claim 21 is objected to because of the following informalities: 
Line 1 reads “The weight loss compositionas set forth…”. A space should be added between the words “composition” and “as”. 
Line 2 reads “…is selected from the group consisting B. lactis BB-12”. The word “of” should be added after “consisting”.
Line 2 reads “B. lactis B1-04”. It is understood that Applicant intends to write “B. lactis BL04” (supported by claim 1 and [0015], [0059]), the strain name should be corrected. The instant claim will be interpreted as if it recited “B. lactis BL04”. 
Appropriate correction is required.

Claim Interpretation
RE: Previous interpretation to the claims
	The previous interpretation to the claims regarded the transitional phrase “consisting essentially of” (recited in claims 1 and 19) to be equivalent to “comprising” as there is no clear indication of what the basic and novel characteristics are (MPEP 2111.03(III)). Applicant argues that there is support for an 
	Applicant has amended claim 1 to recite “comprising” and has cancelled claim 19.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

RE: Rejection of claims 8 and 9 under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding claim 8, the rejection of record was made for indefinite term “(fiber)” following the limitations “inulin” and “arabinoxylan”. Applicant has amended the claim to remove “(fiber)”. Accordingly, the rejection of record for claim 8 has been rendered moot. 
	Regarding claim 9, the rejection of record was made for indefinite term “extracts” which did not properly define the metes and bounds of the claimed invention. Applicant has amended the claim to remove “extracts”. Accordingly, the rejection of record for claim 9 has been rendered moot.

New Rejection
Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Line 6 of the instant claim recites the microorganism “Lactobacillus paracasei (L. paracasei) LP299V. There is no support in the specification for the microorganism Lactobacillus paracasei LP299V. The specification recites Lactobacillus LP299V ([0015], [0059]), however, LP299V is the most documented strain of Lactobacillus plantarum (Nordström et al., Beneficial Microbes, 2021, Vol. 12(5), pages 441-464). Therefore, Lactobacillus paracasei LP299V is new matter. The specification (at [0015] and [0059]) should be amended to reflect the species to which LP299V belongs. As there is no support for Lactobacillus paracasei LP299V in the specification and LP299V is commonly known to be the trade name of a strain of Lactobacillus plantarum, for the purpose of compact prosecution, the limitation “Lactobacillus paracasei LP299V” will be interpreted to recite “Lactobacillus plantarum LP299V”. 

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 contains the trademark/trade name LP299V.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b). See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is Lactobacillus paracasei LP299V and, accordingly, the identification/description is indefinite. The claim should be amended, for example, to recite Lactobacillus plantarum 299v (LP299V®). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


RE: Rejection of claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more.
	Applicant traverses the assertion that claims 1-20 are directed to a law of nature and natural phenomena and fails to integrate the natural phenomena into a practical application and/or include additional elements that are sufficient to amount to significantly more than the judicial exception. 
First, Applicant argues that while the individual components may independently exist in nature, the presently claimed invention is to a composition combining these components to create a new and non-naturally occurring composition. Applicant supports this argument by asserting that chlorogenic acids prevent absorption of glucose and the probiotic actively imports the sugar and breaks it down intracellularly and asserts that Figs. 2 and 3 show that the chlorogenic acid can boost the growth of the probiotics.
Applicant's argument has been fully considered but is not persuasive. When the claim is to a nature-based product produced by combining multiple components, markedly different characteristics analysis should be applied to the resultant nature-based combination. As noted by applicant, the chlorogenic acid naturally prevents absorption of glucose and the probiotic naturally imports the sugar and breaks it down ([0001] and [0002]). The composition resulting from this combination are merely an i.e. a markedly different characteristic). Applicant has shown this markedly different characteristic for B. lactis BL04 (Figure 2; P < 0.023) and for L. acidophilus LA-14 (Figure 3; P < 0.001). Nevertheless, the composition may comprise a microorganism for which this markedly different characteristic is not shown (B. lactis B420; Figure 2, No significant difference P = 0.411) or microorganisms for which there is no evidence presented that the markedly different characteristic exists (L. gasseri BNR17, B. lactis BB-12, L. acidophilus LA-05, L. paracasei LP299V, and B. longum Bi26). Furthermore, while Applicant has shown this effect for two microorganisms, the cited examples are with Svetol® which is a composition comprising 15 chlorogenic acids (US 9,358,264 B2, Table 5). Since the instant compositions are broadly limited to “at least one chlorogenic acid”, it is not clear that this characteristic would be seen with every chlorogenic acid contained within Svetol® at every concentration. Applicant’s attention is directed to Table 18 of US 9,358,264 B2 which particularly shows that 3-CQA (at 100 µM) and 3,5-diCQA (at 20 µM) are devoid of glucose-6-phosphatase activity but would nonetheless be considered “chlorogenic acids” in the claimed composition. 
Due to substantial amendment to the claims, the rejection of record has been withdrawn and a new rejection is made below.

New rejection
Claims 1-6, 8-16, 18, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The claims recite laws of nature and natural phenomena. These judicial exceptions are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below:
Step (1)(direction to a process, machine, manufacture, or composition of matter): 
Claims 1-6, 8-16, 18, and 20-21 are directed to compositions of matter, which is a statutory category.
Thus, the answer to this step for claims 1-6, 8-16, 8, and 20-21 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea):
Claim 1 recites a weight loss composition comprising at least one chlorogenic acid, prebiotic, L. gasseri BNR17 and at least one additional probiotic selected from a group consisting of B. lactis B420, B. lactis BB-12, B. lactis BL04, L. acidophilus LA-05, L. acidophilus LA-14, L. paracasei LP299V, B. longum Bi26, and combinations thereof. 
Claim 11 recites a weight loss composition comprising at least one chlorogenic acid, xylo-oligosaccharide (XOS), and at least one probiotic selected from the group consisting of B. lactis B420, B. lactis BPL1, B. lactis BB-12, L. gasseri BNR17, L. gasseri SBT2055, L. casei DN001, L. acidophilus La-5, B. breve B-3, a L. plantarum mix (L. plantarum CECT 7527, CECT 7528, and CECT 7529) and combinations thereof.
Prebiotics include xylo-oligosaccharide (XOS), fructo-oligosaccharide (FOS), Inulin, arabinoxylan, polydextrose, and combinations thereof. XOS, FOS, Inulin, and arabinoxylan are naturally occurring compounds.
Chlorogenic acids can be found in coffee, apples, pears, berries, broccoli, celery, and other plants (Clifford, M., “Chlorogenic acids and other cinnamates- nature, occurrence and dietary burden”. J Sci Food Agric; 79 (1999): 362-372; cited in previous action) and are therefore naturally occurring compounds. 
There is no evidence presented that the probiotic species are not naturally occurring.

	Claims 3 and 13 depend from claims 2 and 12, respectively. The instant claims recite the composition wherein the chlorogenic acid further comprises caffeoylferuloylquinic acid. Caffeoylferuloylquinic acid is found in green coffee (specification, paragraph 0022) and is therefore a naturally occurring compound.
	Claims 4-5, 14-15, and 21 depend from claims 1 and 11, respectively. The instant claims do not recite additional elements which require analysis under step (2A) prong 1.
	Claims 6 and 16 depend from claims 1 and 11, respectively. The instant claims recite the composition further comprising at least one excipient. The specification teaches that excipients can be prebiotic oligosaccharides (paragraph 0035). Oligosaccharides are naturally occurring compounds.
	Claim 8 depends from claim 1. The instant claim recites the composition wherein the at least one prebiotic is selected from the group consisting of xylo-oligosaccharide (XOS), fructo-oligosaccharide (FOS), Inulin, arabinoxylan, polydextrose, and combinations thereof. XOS, FOS, Inulin, and arabinoxylan are naturally occurring compounds. Polydextrose is a synthetic compound (Raninen, K. et al., “Dietary fiber type reflects physiological functionality: comparison of grain fiber, inulin, and polydextrose.” Nutrition Reviews; 69(1); (2011): 9-21; cited in previous action). 
	Claim 9 depends from claim 6. The instant claim recites the composition wherein the at least one excipient is selected from dried fungal fermentates, yeasts, whole fruits, berries, botanicals, extracts, betaglucan, cereals, cellulose and combinations thereof. Dried fungal fermentates, yeasts, whole fruits, berries, botanicals, betaglucan, cereals, cellulose are all naturally occurring phenomena. 

soluble polysaccharide. A plant-derived water-soluble polysaccharide is a naturally occurring compound. 
	Markedly Different Characteristics Analysis
	 For the purpose of application of the markedly different characteristics analysis, the combination of probiotic(s), chlorogenic acid, and prebiotic with respect to probiotic growth will be analyzed in view of the disclosure that “growth of specific probiotics can be boosted by the presence of chlorogenic acids” (specification, paragraph 0001). 
	Example 1 of the specification involves the combination of chlorogenic acid and probiotic bifidobacterial organisms. Changes in growth in the presence of chlorogenic acid was determined through OD600 absorbance measurement. Strains B420, HNO19, and BB03 do not demonstrate markedly different characteristics (p=>0.356). Applicant reports a statistical significance (p=0.023) for the BL04 test group (Figure 2. NSD: no statistical difference, SD: statistical difference). Therefore, there exists a markedly different characteristic for the chlorogenic acid, BL04 combination. 
	Example 2 of the specification involves the combination of chlorogenic acid on the growth of Lactobacillus acidophilus La-14. Applicant reports a statistical significance (p=<0.001) in this combination. Applicant discloses that Lactobacillus gasseri Lg-36 and Lactobacillus plantarum Lp-115 were not statistically affected by the presence of chlorogenic acid.
	Example 3 of the specification involves the combination of chlorogenic acid on the growth of Bifidobacterium spp. and Lactobacillus spp. with Svetol® as the sole carbon source. Applicant reports a statistical significance in B420 (p=0.008), Bi26 (p=0.041), BL04 (p=0.001), and LA14 (p=0.005). There is no statistical significance in the LP299V (p=0.051) test group. 
	Of note for this analysis, Applicant discloses that the overall effect of chlorogenic acids on probiotics is likely strain-specific (specification, paragraph 0021). This conclusion is supported by the lack 
	In view of the disclosure, there is no example of markedly different characteristics for all strains within claim 1 when combined with any prebiotic and any chlorogenic acid. There is no evidence that inclusion of the dependent limitations would cause the markedly different characteristic. 
	In view of the disclosure, there is no example of markedly different characteristics for all strains within claim 11 when combined with XOS and any chlorogenic acid. There is no evidence that inclusion of the dependent limitations would cause the markedly different characteristic. 
	With respect to claims 10 and 18, these claims are drawn to enclosing the composition within a capsule. There is no evidence within the specification that the composition of claims 1 and 11, respectively are altered by or have a markedly different characteristic due to enclosure within a capsule.
Example 3 demonstrates markedly different characteristics for B420, which is a claimed strain in claim 11. This experiment, however, is not commensurate in scope with the claim as the claims are drawn to a composition comprising at least one chlorogenic acid and at least one probiotic whereas example 3 expressly excludes any non-Svetol carbon source (specification, paragraph 0058).
	Independent claim 20 recites a kit comprising a container and the weight loss composition of claim 1. Where the claim is to a nature-based product in combination with non-nature-based elements (e.g., a claim to "a yogurt starter kit comprising Lactobacillus in a container with instructions for culturing Lactobacillus with milk to produce yogurt"), the markedly different characteristics analysis should be applied only to the nature-based product limitation. See MPEP § 2106.04(c)(I)(A).  
	As discussed above, there is no markedly different characteristic for the nature-based product limitations of claim 1.
	Therefore, the answer to this prong is “yes”.
	Prong 2:

	Therefore, the answer to this prong is “no”.
	Step (2B): 
	Chlorogenic acid is well-understood within the art to be a contributor to weight loss (Watanabe, Kanae et al. “Consumer health benefits of habitual consumption of chlorogenic acid-enriched coffee: a large single-arm study.” Nutrafoods 13(3) (2014): 103-111. doi: 10.1007/s13749-014-0032-3; cited in previous action). Probiotics are similarly well-understood within the art to be a contributor to weight loss (Rouxinol-Dias, Ana et al. “Probiotics for the control of obesity – Its effect on weight change.” Porto Biomedical Journal 1(1) (2016): 12-24. doi: 10.1016/j.pbj.2016.03.005; cited in previous action). The combination of these two findings to produce a composition with the same intended use does not amount to significantly more.
Therefore, the answer to step (2B) is “no”.
Conclusion
Claims 1-6, 8-16, 18, and 20-21 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

RE: Rejection of claim 19 under 35 U.S.C. 102(a)(1) as being anticipated by Doherty et al. (CA 2747904 A1).
	Applicant does not argue the merits of the rejection over Doherty et al. The rejection of record has been rendered moot by cancellation of claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 1-2, 4-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (CA 2747904 A1) in view of Olmstead (WO 2014/046804 A1).
	Applicant has amended claims 1 to comprise a prebiotic, Lactobacillus gasseri BNR17 and one additional probiotic. Applicant traverses the rejection.
First, Applicant asserts that Doherty et al. does not teach or suggest the specific probiotics of Applicant’s claimed composition for use in combination with the prebiotic and chlorogenic acid and not every strain of probiotic improved with the addition of chlorogenic acid. Applicant further asserts that Olmstead et al. teaches specific probiotic species but fails to teach the specific probiotics (i.e. the strains) in combination with the claimed prebiotics and chlorogenic acid and notes that not every strain of probiotic improved with the addition of chlorogenic acid.
Applicant's arguments have been fully considered but are not persuasive. Applicant is arguing that neither Doherty nor Olmstead suggest or teach the combination of prebiotic, chlorogenic acid, and probiotics as claimed. 
Second, Applicant argues that the references, alone or in combination, fail to show each and every limitation of Applicant’s invention and there is no apparent reason for one skilled in the art to modify the reference teaching to arrive at each and every limitation.
Applicant's arguments have been fully considered but are not persuasive. Doherty teaches a dietary supplement comprising a chlorogenic acid ([0013]) at least one prebiotic ([0018])(e.g. inulin or fructo-oligosaccharide; applicant defines inulin and FOS as prebiotics, claim 8 and specification, [0035]) and probiotic ([0019]) as a weight loss composition ([0012]). Olmstead teaches specific species of microorganisms which are useful in treatment of obesity (i.e. weight loss). As discussed in the previous action, it would have been obvious and one would be particularly motivated to use the species taught by Olmstead in the invention disclosed by Doherty as Olmstead has taught that these species are useful probiotics for weight loss. With respect to Applicant’s arguments that the claimed strains are distinguished over the prior art because of the observed effect of improving growth the in the presence of chlorogenic acid, this argument is not relevant to the determination of obviousness because the all strains and with any chlorogenic acid (only in a combination of 15 chlorogenic acids, as discussed above). With respect to Applicant’s argument that neither Doherty nor Olmstead teach the specific claims strains presented in amended claim 1, the rejection of record did not  include the specific claims because the specific claimed strains were not in claim 1 previously. The rejection has been modified below to address the newly recited strains.
Nevertheless, due to substantial amendment of claims 1-2, 4-9, and 20 by addition of the prebiotic and specific strains in independent claim 1, the rejection of record for claims 1-2, 4-9, and 20 has been rendered moot and a new rejection is made below.

RE: Rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Doherty et al. (CA 2747904 A1) in view of Olmstead (WO 2014/046804 A1), further in view of Ibarra et al. (US 20110223281 A1).
	Applicant traverses the rejection by asserting Ibarra et al. does not teach the specific probiotics in combination with the claimed prebiotics and chlorogenic acid to arrive at the claimed composition, and that due to its dependency on claims 1 and 2, it fails to overcome the shortcomings of Doherty et al. and Olmstead et al. Applicant does not argue the rejection with respect to obviousness of caffeoylferuloylquinic acid as a potential chlorogenic acid in the composition. 
	Applicant's argument has been fully considered but is not persuasive. As discussed above and in the new rejection below, Doherty et al. in view of Olmstead et al. does make obvious the claimed 
Therefore, for the reasons discussed above, the rejection of record is withdrawn and a new rejection is set forth below.
	
RE: Rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Doherty et al. (CA 2747904 A1) in view of Olmstead (WO 2014/046804 A1), as evidenced by Embree et al. (US 10966437 B2).
	Applicant traverses the rejection by asserting that Embree et al. does not overcome the shortcomings of Doherty et al. in view of Olmstead et al. because Embree et al. also fails to teach the specific probiotics in combination with the claimed prebiotics and chlorogenic acid. 
Applicant's argument has been fully considered but is not persuasive. As discussed above and in the new rejection below, Doherty et al. in view of Olmstead et al. does make obvious the claimed composition and Embree merely supports this obviousness by providing evidence that the plant-derived water soluble polysaccharide is an obvious capsule based on Olmstead’s teaching of pharmaceutically acceptable capsules.
Therefore, for the reasons discussed above, the rejection of record is withdrawn and a new rejection is set forth below.

RE: Rejection of claims 11-12 and 14-17 under 35 U.S.C. 103 as being unpatentable over Doherty et al. (CA 2747904 A1) in view of Olmstead (WO 2014/046804 A1); further in view of Stenman et al. (“Probiotic With or Without Fiber Controls Body Fat Mass, Associated With Serum Zonulin, in Overweight and Obese Adults—Randomized Controlled Trial”).
	Applicant traverses the rejection by asserting that Stenman et al. does not overcome the shortcomings of Doherty et al. in view of Olmstead et al. because Stenman et al. also fails to teach the specific probiotics in combination with the claimed prebiotics and chlorogenic acid. 
Applicant's argument has been fully considered but is not persuasive. As discussed above and in the new rejection below, Doherty et al. in view of Olmstead et al. does make obvious the claimed composition and Stenman et al. merely provides an obviousness for the weight loss composition comprising Bifidobacterium lactis B420 and for a specific dosing of at least 10 billion CFU/serving through the end of shelf life.
Due to substantial amendment by further requiring the composition of claim 11 to comprise xylo-oligosaccharide, the rejection of record for claims 11-12 and 14-16 has been withdrawn and a new rejection is made below. The rejection of claim 17 has been rendered moot due to cancellation.

RE: Rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Doherty et al. (CA 2747904 A1) in view of Olmstead (WO 2014/046804 A1) and Stenman et al. (“Probiotic With or Without Fiber Controls Body Fat Mass, Associated With Serum Zonulin, in Overweight and Obese Adults—Randomized Controlled Trial”); further in view of Ibarra et al. (US 20110223281 A1).
	Applicant traverses the rejection by asserting that neither Doherty et al., Olmstead et al., Stenman et al., and/or Ibarra et al. teach the specific probiotics in combination with the claimed prebiotics and chlorogenic acid to arrive at Applicant’s claimed composition. 
Applicant's argument has been fully considered but is not persuasive. As discussed above and in the new rejection below, Doherty et al. in view of Olmstead et al. does make obvious the claimed composition and Stenman et al. merely supports this obviousness by providing an obviousness for caffeoylferuloylquinic acid as the chlorogenic acid. 
withdrawn and a new rejection is made below.

RE: Rejection of claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (CA 2747904 A1) in view of Olmstead (WO 2014/046804 A1) and Stenman et al. (“Probiotic With or Without Fiber Controls Body Fat Mass, Associated With Serum Zonulin, in Overweight and Obese Adults—Randomized Controlled Trial”) as evidenced by Embree et al. (US 10966437 B2).
Applicant traverses the rejection by asserting that Embree et al. does not overcome the shortcomings of Doherty et al. in view of Olmstead et al. and Stenman et al. because Embree et al. also fails to teach the specific probiotics in combination with the claimed prebiotics and chlorogenic acid. 
Applicant's argument has been fully considered but is not persuasive. As discussed above and in the new rejection below, Doherty et al. in view of Olmstead et al. does make obvious the claimed composition and Embree merely supports this obviousness by providing evidence that the plant-derived water soluble polysaccharide is an obvious capsule based on Olmstead’s teaching of pharmaceutically acceptable capsules.
Due to substantial amendment by further requiring the composition of claim 11 to comprise xylo-oligosaccharide, the rejection of record for claims 18 has been withdrawn and a new rejection is made below.

New rejections
Claims 1-2, 4-6, 8-9, 11-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (CA 2747904 A1) in view of Burcelin et al. (WO 2010/146568 A2) and Kang et al. (WO 2008/016214 A1).
Regarding claim 1, the instant claim is drawn to a weight loss composition. Doherty teaches an embodiment wherein the dietary supplement promotes and supports weight loss ([0012]; reading on the intended use of “a weight loss composition”) and comprises chlorogenic acids ([0013]; reading on “at least one chlorogenic acid”), and further comprises at least one prebiotic ([0018]), and further comprises at least one probiotic ([0019]). Doherty gives exemplary probiotics as Lactobacillus, Bifidobacterium and Saccharomyces which have been promoted in food products because of their reputed health benefits ([00141]).
While Doherty teaches a composition comprising at least one chlorogenic acid, at least one prebiotic, and at least one probiotic, Doherty does not specifically teach Lactobacillus gasseri BNR17 and at least one additional probiotic selected from the claimed list of alternative strains.
Burcelin et al. (hereinafter Burcelin) teaches new uses of Bifidobacteria to food products, feed products, dietary supplements, and pharmaceutical formulations. Burcelin teaches that the bacteria are suitable for the treatment of diabetes, obesity and related conditions (abstract).  Burcelin particularly teaches that the use of microorganisms in treating obesity, diabetes and diabetes-related conditions is in general known in the art (page 3, lines 28-29). 
Burcelin teaches a composition for inducing weight loss (claim 1) comprising Bifidobacterium lactis B420 (claim 13) which additionally comprises a bacterium of the genus Lactobacillus (claim 14) and a prebiotic (claim 17). Burcelin teaches that the use of microorganisms in treating obesity, diabetes and diabetes-related conditions is in general known in the art (page 3, lines 28-29). While the specific examples given by Burcelin involve the use of Lactobacillus acidophilus strain NCFM in conjunction with Bifidobacterium lactis B420, Burcelin discusses the various Lactobacilli known within the art and details  the use of Lactobacillus gasseri BNR17 in the inhibition of weight gain (page 4, lines 14-15) as taught by Kang et al. 
Kang et al. (hereinafter Kang) teaches a pharmaceutical composition for the prevention and treatment of obesity (i.e. for weight loss) which contains Lactobacillus gasseri BNR17 (page 10, lines 27-30). Furthermore, Kang teaches that the lactic acid bacterium can be co-used with another microorganism which is selected from a group including Bifidobacterium (page 8, lines 5-29).
	There exists particular motivation to arrive at a composition comprising a combination of Bifidobacterium and Lactobacillus as Burcelin teaches that within an embodiment of the invention, Bifidobacterium and Lactobacillus are used together because the combination exhibits a synergistic effect in certain applications (page 13, lines 27-30).
It would have been obvious to a person having ordinary skill in the art to have modified Doherty’s weight loss composition comprising at least one chlorogenic acid, at least one prebiotic, and at least one probiotic to comprise Bifidobacterium lactis B420 and Lactobacillus gasseri BNR17 as the probiotics. One of ordinary skill in the art could have substituted the probiotic genera taught by Doherty with the specific strains taught by Burcelin and Kang with a reasonable expectation of success as both probiotics were known in the art and were known to be useful in weight loss compositions (Burcelin, page 4, lines 14-15, page 5, lines 28-31, and page 18, lines 18-21; Kang, page 10, lines 27-30). This finding of obviousness is based upon the “Simple Substitution of One Known Element for Another To Obtain Predictable Results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 
Regarding claim 11, the instant claim is drawn to a weight loss composition. Doherty teaches an embodiment wherein the dietary supplement promotes and supports weight loss ([0012]; reading on the intended use of “a weight loss composition”) and comprises chlorogenic acids ([0013]; reading on “at least one chlorogenic acid”), and further comprises at least one prebiotic ([0018]), and further comprises at least one probiotic ([0019]). Doherty gives exemplary probiotics as Lactobacillus, Bifidobacterium and Saccharomyces which have been promoted in food products because of their reputed health benefits ([00141]). 
While Doherty teaches a composition comprising at least one chlorogenic acid, at least one prebiotic, and at least one probiotic, Doherty does not specifically teach that the probiotic is one of the instantly claimed strains.
Burcelin teaches a composition for inducing weight loss (claim 1) comprising Bifidobacterium lactis B420 (claim 13) and a prebiotic (claim 17). Burcelin gives specific examples of prebiotics as including xylo-oligosaccharide (page 33, lines 28-33).
	It would have been obvious to a person having ordinary skill in the art to have modified Doherty’s weight loss composition comprising at least one chlorogenic acid, at least one prebiotic, and at least one probiotic to comprise Bifidobacterium lactis B420 as the probiotic and xylo-oligosaccharide as the prebiotic. One of ordinary skill in the art could have substituted the probiotic genera taught by Doherty with the specific strain taught by Burcelin with a reasonable expectation of success Bifidobacterium lactis B420 was known in the art and was known to be useful in weight loss compositions (Burcelin, page 5, lines 28-31, and page 18, lines 18-21) and xylo-oligosaccharide was known in the art and was taught by Burcelin to be an acceptable prebiotic in compositions comprising Bifidobacterium lactis B420. This finding of obviousness is based upon the “Simple Substitution of One KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)(MPEP 2143(I)(B)). Thus, claim 11 is obvious over Doherty in view of Burcelin and Kang.
Regarding claims 2 and 12, Doherty in view of Burcelin and Kang makes obvious the compositions of claims 1 and 11 as discussed above. Doherty teaches the specific chlorogenic acids 3-caffeoylquinic acid, 4-caffeoylquinic acid, 5-caffeoylquinic acid, 3,4-dicaffeoylquinic acid, 3,5-dicaffeoylquinic acid, 4,5-dicaffeoylquinic acid, 3-feruloylquinic acid, 4-feruloylquinic acid, 5-feruloylquinic acid, 3-feruloyl-4-caffeoylquinic acid and other structural isomeric chlorogenic acids ([0070]).
Regarding claims 4 and 14, Doherty in view of Burcelin and Kang makes obvious the compositions of claims 1 and 11 as discussed above. As discussed in the claim interpretation section of the Non-final Office Action dated 12/08/2021, the body of these claim are drawn to the intended outcome of a per day dosing of the composition recited in the preamble and does not limit the structure of the compositions. Therefore, as Doherty in view of Burcelin and Kang makes obvious the compositions of claims 1 and 11, it similarly makes obvious the instant claims. 
Regarding claims 5 and 15, Doherty in view of Burcelin and Kang makes obvious the compositions of claims 1 and 11 as discussed above. Burcelin teaches the Bifidobacterium and Lactobacillus may be administered at a dosage of from about 106 to about 1012 CFU/dose , preferably about 108 to about 1012 CFU/dose (page 15, lines 1-6). Burcelin teaches that “per dose” means per day or per intake (i.e. serving)(page 15, lines 6-8). 
	Regarding claim 6 and 9, Doherty in view of Burcelin and Kang makes obvious the composition of claim 1 as discussed above. Doherty teaches various excipients that can be included in the dietary supplement composition which read on claims 6 and 9. Doherty teaches Saccharomyces (i.e. yeasts)([0141]), cactus pear (i.e. whole fruits)([0106]), blueberries and i.e. berries)([0107] and [0135]), sunflower oil (i.e. botanicals)([0133]), beta-glucan ([0121]), and cellulose ([0143] and [0166]). 
Regarding claim 8, Doherty in view of Burcelin and Kang makes obvious the composition of claim 1 as discussed above. Doherty teaches various prebiotics that can be included in the dietary supplement composition. Doherty teaches inulin ([0135]), FOS ([0137]), and arabinoxylan ([0143]). Burcelin teaches using prebiotics with the composition comprising Bifidobacterium and Lactobacillus (page 33, lines 1-11 and claim 17) and teaches that prebiotics include xylo-oligosaccharides, fructo-oligosaccharide, inulin, and polydextrose (page 33, lines 28-35 and claim 18).
Regarding claim 16, Doherty in view of Burcelin and Kang makes obvious the composition of claim 11 as discussed above. Doherty teaches various excipients that can be included in the dietary supplement composition which read on claims 6 and 9. Doherty teaches Saccharomyces (i.e. yeasts)([0141]), cactus pear (i.e. whole fruits)([0106]), blueberries and wolfberries (i.e. berries)([0107] and [0135]), sunflower oil (i.e. botanicals)([0133]), beta-glucan ([0121]), and cellulose ([0143] and [0166]). Burcelin teaches that while it is possible to administer the Bifidobacteria alone (i.e. without excipients), the Bifidobacteria are typically and administered on or in a support (i.e. and excipient) as part of a product (page 25, lines 16-22) and teaches specific acceptable excipients (page 31, lines 33-35 and page 32, lines 1-6 and 15-16).

Claims 1-6, 8-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (CA 2747904 A1) in view of Burcelin et al. (WO 2010/146568 A2) and Kang et al. (WO 2008/016214 A1), further in view of Ibarra et al. (US 2011/0223281 A1).
et al., Burcelin et al. and Kang et al. are set forth above and applied herein. Doherty et al. in view of Burcelin et al. and Kang et al. is found to render claims 1-2, 4-6, 8-9, 11-12, and 14-16 obvious.
Regarding claims 3 and 13, Doherty in view of Burcelin and Kang makes obvious the compositions of claims 2 and 12 as discussed above. Neither Doherty, Burcelin, nor Kang teach caffeoylferuloylquinic acid.
Ibarra et al. teaches caffeoylferuloylquinic acid is a type of chlorogenic acid from green coffee ([0009]) for control of body weight in humans (abstract).
It would have been obvious to modify the weight loss composition of Doherty in view of Burcelin and Kang to include caffeoylferuloylquinic acid as Doherty teaches that the chlorogenic acids of their invention are not particularly limited, and, for instance, those commercially available, or those prepared from various plants in accordance with known methods can be used ([0073]) and Ibarra et al. teaches caffeoylferuloylquinic acid as a chlorogenic acid prepared from plants for use in a weight loss composition. 

Claims 1-2, 4-6, 8-12, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (CA 2747904 A1) in view of Burcelin et al. (WO 2010/146568 A2) and Kang et al. (WO 2008/016214 A1), as evidenced by Embree et al. (US 10,966,437 B2).
The teachings of Doherty et al. in view of Burcelin et al. and Kang et al. are set forth above and applied herein. Doherty et al. in view of Burcelin et al. and Kang et al. is found to render claims 1-2, 4-6, 8-9, 11-12, and 14-16 obvious.
Regarding claims 10 and 18, Doherty in view of Burcelin and Kang makes obvious the compositions of claims 1 and 11 as discussed above. Burcelin teaches that the composition comprising the Bifidobacterium and/or the Lactobacillus species may be used as a pharmaceutical with a et al. teaches microbes or microbial compositions are encapsulated in an encapsulating composition (i.e. a capsule)(column 77, lines 36-38). Embree et al. teaches an embodiment wherein the encapsulating composition comprises a multiplicity of cores (column 77, lines 48-50). Embree et al. further teaches that the cores may include edible sugars such as polysaccharides (column 78, lines 64-67). Therefore, Embree et al. teaches a microbial composition wherein the composition is encapsulated within a capsule comprising a polysaccharide. With respect to “plant-derived water soluble”, this limitation is a property of the polysaccharide which is encompassed by or alternatively made obvious Embree’s disclosure of a generic polysaccharide.
Embree teaches encapsulating compositions further create an environment that may be beneficial to the microbes, such as minimizing the oxidative stresses of an aerobic environment on anaerobic microbes (column 77, lines 40-43), thereby providing a motivation to modify the composition to comprise the polysaccharide capsule.
It would have been obvious to persons having ordinary skill in the art to modify the teachings of Doherty in view of Burcelin and Kang to include a plant-derived water soluble polysaccharide capsule as Burcelin teaches encapsulation in a pharmaceutically acceptable capsule and Embree demonstrates that polysaccharides are an acceptable capsule.

Claims 1-2, 4-6, 8-9, 11-12, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (CA 2747904 A1) in view of Burcelin et al. (WO 2010/146568 A2) and Kang et al. (WO 2008/016214 A1), further in view of Olmstead (WO 2014/046804 A1).
The teachings of Doherty et al. in view of Burcelin et al. and Kang et al. are set forth above and applied herein. Doherty et al. in view of Burcelin et al. and Kang et al. is found to render claims 1-2, 4-6, 8-9, 11-12, and 14-16 obvious.
Regarding claim 20, as discussed above, Doherty in view of Burcelin and Kang makes obvious the composition of claim 1. Neither Doherty, Burcelin, nor Kang teach a kit comprising a container and the weight loss composition. 
Olmstead teaches probiotic compositions which are capable of maintain or reducing body weight or body mass index (BMI), preventing or treating obesity and/or obesity-related conditions (page 4, lines 18-21) including Bifidobacterium lactis and Lactobacillus gasseri among others (page 6, lines 1-15). In one aspect, Olmstead provides the probiotic compositions as well as methods and systems directed to providing the probiotic compositions that are capable of reducing body weight (page 4, lines 18-21). Particularly, Olmstead teaches kits directed to labeling, marketing and otherwise providing the compositions to health care professionals and/or to consumers for use (page 5, lines 1-3). 
Olmstead teaches the advantage of using a pharmaceutically acceptable container which can be marketed and dispensed together with a written description, brochure, information sheet, catalog, or label explaining the product (page 7, lines 4-11).
It would therefore be obvious for the composition taught by Doherty in view of Burcelin and Kang (i.e. the composition of claim 1) to be in a kit which comprises a container as placing the composition within the container provides the advantage of protecting the composition and Olmstead teaches that using a container allows the composition to be dispensed together with a written description, brochure, information sheet, catalog, or label explaining the product (page 7, lines 4-11).

Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (CA 2747904 A1) in view of Kang et al. (WO 2008/016214 A1) and Zarrati et al. (Biofactors, 2013, Vol. 39, No. 6, Pages 633-643)
Regarding claims 1 and 21, the instant claims are drawn to weight loss compositions. Doherty teaches an embodiment wherein the dietary supplement promotes and supports weight loss ([0012]; Lactobacillus, Bifidobacterium and Saccharomyces which have been promoted in food products because of their reputed health benefits.
While Doherty teaches a composition comprising at least one chlorogenic acid, at least one prebiotic, and at least one probiotic, Doherty does not specifically teach Lactobacillus gasseri BNR17 and at least one additional probiotic selected from the claimed list of alternative strains.
Kang teaches a pharmaceutical composition for the prevention and treatment of obesity (i.e. for weight loss) which contains Lactobacillus gasseri BNR17 (page 10, lines 27-30). Furthermore, Kang teaches that the lactic acid bacterium can be co-used with another microorganism which is selected from a group including Lactobacillus or Bifidobacterium, and preferably from a group including Lactobacillus acidophilus (page 8, lines 5-29). Neither Doherty nor Kang specifically teach the specific strains B. lactis BB-12, B. lactis BL04, or L. acidophilus La-05 recited in claim 21. 
Zarrati et al. (hereinafter Zarrati) provide a review of probiotic microorganisms on obese and overweight people (abstract). Specifically, Zarrati investigates the use of Lactobacillus acidophilus La-05, Bifidobacterium BB-12, and Lactobacillus casei DN001 and their immunoregulator effects (page 634, right column, paragraph 1). Zarrati concludes that ingestion of Lactobacillus acidophilus La-05, Bifidobacterium BB-12, and Lactobacillus casei DN001 was effective in decreasing IL-17, and TNFα. As discussed above, Kang contemplates the co-use of Lactobacillus or Bifidobacterium probiotics and specifically suggests a preference to add a probiotic which has excellent probiotic activity and immune enhancing activity to the composition (page 8, last paragraph through page 9, first paragraph).
	Kang teaches that the Lactobacillus gasseri BNR17 has wide growth temperature and pH ranges, excellent acid resistance, bile acid resistance and enteric adsorption capability, and strong antimicrobial Lactobacillus gasseri BNR17 in a weight loss composition.
In view of these teachings, it would have been obvious to a person having ordinary skill in the art to have modified Doherty’s weight loss composition comprising at least one chlorogenic acid, at least one prebiotic, and at least one probiotic to comprise Lactobacillus gasseri BNR17, and Lactobacillus acidophilus La-05 and/or Bifidobacterium lactis BB-12 as the at least one additional probiotics. One of ordinary skill in the art could have substituted the probiotic genera taught by Doherty with the specific strains taught by Kang and Zarrati with a reasonable expectation of success as Lactobacillus gasseri BNR17, Lactobacillus acidophilus La-05 and Bifidobacterium lactis BB-12 were known in the art and were known to be useful in weight loss applications or obese individuals. This finding of obviousness is based upon the “Simple Substitution of One Known Element for Another To Obtain Predictable Results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)(MPEP 2143(I)(B)).
Thus, claims 1 and 21 are obvious over Doherty in view of Kang and Zarrati.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/               Examiner, Art Unit 1651       

/RENEE CLAYTOR/               Supervisory Patent Examiner, Art Unit 1651